DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2008/0320214).
Consider claim 1, Ma et al. discloses a memory controller that controls a memory device including a plurality of planes, the memory controller comprising: a buffer memory configured to temporarily store data 5chunks to be stored in the memory device; a data converter configured to convert the data chunks into scrambled data chunks, wherein each data chunk includes sub data chunks and each scrambled data chunk includes at least two or more sub data chunks selected from different data 10chunks; and an operation controller configured to provide program commands instructing to store the scrambled data chunks in the plurality of planes, respectively, to the memory device (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses a system with memories that include controllers a buffers. Data is also divided into smaller units and can be interleaved at two levels and striped at two levels with respect to the configuration of memory planes on the memories.).
Consider claim 2, Ma et al. discloses the memory controller of claim 1, wherein the data converter comprises a data scrambler configured to obtain the sub data chunks obtained by dividing the data chunks by the number of the plurality of planes, and generate the scrambled data chunks including sub data chunks divided from different 20data chunks among the sub data chunks device (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses striping data segments based on the plane configuration of the memory along with interleaving.).
Consider claim 3, Ma et al. discloses the memory controller of claim 2, wherein the scrambled data chunks include the sub data chunks corresponding to the number of the plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses striping data segments based on the plane configuration of the memory along with interleaving.).
Consider claim 4, Ma et al. discloses the memory controller of claim 2, wherein the buffer memory stores map data that is information on planes respectively corresponding to the data chunks among the 5plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses buffered requests include logical addresses and mapping data is also maintained.).
Consider claim 5, Ma et al. discloses the memory controller of claim 4, wherein the data scrambler generates scrambling information that is information on planes in which sub data chunks respectively included in the 10data chunks among the plurality of planes are to be stored (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses that mapping information is maintain to know where data is stored.).
Consider claim 6, Ma et al. discloses the memory controller of claim 5, wherein the data converter further comprises a scrambling information storage configured to store the scrambling information (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses that mapping information is maintain to know where data is stored.).
Consider claim 7, Ma et al. discloses the memory controller of claim 1, wherein the number of scrambled data chunks is the same as the number of the plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses the number of stripe writes to a flash memory correlates to the number of planes.).
Consider claim 8, Ma et al. discloses the memory controller of claim 1, wherein the operation controller obtains a physical block address corresponding to a logical block address provided from a host, obtains information on read scrambled data chunks including read sub data chunks included in a read data chunk 60PA4315-0 corresponding to the physical block address, and provides read commands for requesting read scrambled data chunks stored in the memory device to the memory device (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses mapping data and being able to both read stored data and write data to storage.).
Consider claim 9, Ma et al. discloses the memory controller of claim 8, wherein the data converter further comprises a scrambling information storage configured to store scrambling information corresponding to the read data chunks, and the scrambling information includes information on original 10data chunks of read sub data chunks respectively included in the read data chunks among the plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses mapping data and being able to both read stored data and write data to storage.).
Consider claim 10, Ma et al. discloses the memory controller of claim 9, further comprising: a data descrambler configured to descramble the read data 15chunks using the scrambling information and obtain the original data chunks (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses being able to read out and send back the original requested data.).
Consider claim 11, Ma et al. discloses a method of operating a memory controller that 20controls a memory device including a plurality of planes, the method comprising: receiving a logical address and a data chunk from a host; allocating a physical address indicating a page in which the data to be stored to the logical address, in the memory device; 61PA4315-0 scrambling data chunks allocated to which physical addresses corresponding to pages included in different planes among the plurality of planes are allocated; and storing scrambled data chunks obtained according to the 5scrambling in the plurality of planes, respectively (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses a system with memories that include controllers a buffers. Data is also divided into smaller units and can be interleaved at two levels and striped at two levels with respect to the configuration of memory planes on the memories.).
Consider claim 12, Ma et al. discloses the method of claim 11, wherein scrambling comprises: dividing the data chunks into sub data chunks corresponding to the number of the plurality of planes; and 10generating the scrambled data chunks each including at least two or more sub data chunks divided from different data chunks among the sub data chunks planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses striping data segments based on the plane configuration of the memory along with interleaving.).
Consider claim 13, Ma et al. discloses the method of claim 12, wherein generating the 15scrambled data chunks comprises generating the scrambled data chunks including the sub data chunks corresponding to the number of the plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses the number of stripe writes to a flash memory correlates to the number of planes.).
Consider claim 14, Ma et al. discloses the method of claim 13, wherein scrambling comprises 20generating scrambling information that is information on planes in which the sub data chunks are to be stored among the plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses that mapping information is maintain to know where data is stored.).
Consider claim 15, Ma et al. discloses the method of claim 13, wherein generating the 62PA4315-0 scrambled data chunks comprises generating the scrambled data chunks corresponding to the number of the plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses the number of stripe writes to a flash memory correlates to the number of planes.).
Consider claim 16, Ma et al. discloses a storage device comprising: 5a memory device including a plurality of planes; a buffer memory configured to allocate physical addresses indicating positions in which data chunks received from a host are stored to logical addresses received together with the data chunks, and temporarily store the physical addresses and the 10data chunks; a data converter configured to convert data chunks to which physical addresses respectively corresponding to pages included in different planes among the plurality of planes are allocated into scrambled data chunks; and 15an operation controller configured to provide program commands instructing to store the scrambled data chunks in the plurality of planes, to the memory device (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses a system with memories that include controllers a buffers. Data is also divided into smaller units and can be interleaved at two levels and striped at two levels with respect to the configuration of memory planes on the memories.).
Consider claim 17, Ma et al. discloses the storage device of claim 16, wherein the scrambled 20data chunks each include at least two or more sub data chunks that were included in different data chunks among a plurality of sub data chunks respectively included in the data chunks (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses striping data segments based on the plane configuration of the memory along with interleaving.).
Consider claim 18, Ma et al. discloses the storage device of claim 17, wherein the scrambled 63PA4315-0data chunks include the sub data chunks corresponding to the number of the plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses striping data segments based on the plane configuration of the memory along with interleaving.).
Consider claim 19, Ma et al. discloses the storage device of claim 16, wherein the number of 5scrambled data chunks are the same as the number of the data chunks (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses striping data segments based on the plane configuration of the memory along with interleaving. The scrambled data chunks are the data chunks interleaved and striped.).
Consider claim 20, Ma et al. discloses the storage device of claim 16, wherein the number of scrambled data chunks are the same as the number of the 10plurality of planes (abstract, [0058]-[0060], [0062], [0074], [0111], [0122], [0155], [0161], [0162], Ma et al. discloses the number of stripe writes to a flash memory correlates to the number of planes.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited in the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136